UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-170054 REO PLUS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 27-0788438 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3014 McCulloch Circle, Houston, Texas 77056 (Address of principal executive offices) 713-478-3832 (Registrant’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,869,000 common shares as of May 10, 2013 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. REO Plus, Inc. (A Texas Corporation) Unaudited Financial Statements For the Three Months Ended March 31, 2013 3 REO Plus, Inc. (A Texas Corporation) Unaudited Balance Sheets ASSETS March 31, December 31, Current Assets: Cash $ $ Prepaid expense Total Current Assets Investment in unconsolidated affiliate Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Notes payable, stockholders Note payable, stockholder Accrued interest, stockholders Total Current Liabilities Stockholders’ (Deficit) Equity: Preferred stock, $.001 par value, 10,000,000 shares authorized and 0 shares issued and outstanding - - Common stock, $.001 par value, 500,000,000 shares authorized, 1,869,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ (Deficit) Equity ) ) Total Liabilities and Stockholders’ (Deficit) Equity $ $ See accompanying notes to the unaudited financial statements. 4 REO Plus, Inc. (A Texas Corporation) Unaudited Statements of Operations For the Three Months Ended March 31, Costs and Expenses: Professional fees $ $ Net Income (Loss) from Operations ) ) Other Income (Expense): Equity in income (loss) of unconsolidated affiliate Interest ) ) Net Income (Loss) before Income Tax ) ) Income Tax (Provsion) Benefit - - Net Income (Loss) $ ) $ ) Net Income (Loss) per Share $ ) $ ) Fully Diluted Income (Loss) per Share $ ) $ ) Weighted Average Shares Outstanding See accompanying notes to the unaudited financial statements. 5 REO Plus, Inc. (A Texas Corporation) Unaudited Statements of Cash Flows For the Three Months Ended March 31, Cash Flows from Operating Activities: Net Income (Loss) $ ) $ ) Adjustments to reconcile net income (loss) to cash used by operating activities: Equity in (income) loss of unconsolidated affiliate ) ) Decrease in prepaid expenses Increase (Decrease) in accounts payable and accrued expenses ) (Decrease) in accrued interest ) ) Net Cash (Used) Provided by Operating Activities ) ) Cash Flows from Financing Activities: Advances from stockholders - Proceeds from notes payable to stockholders Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash Cash, Beginning of Period Cash, End of Period $ $ Interest Paid $ $ Income Taxes Paid $
